LOGO [g33905img2.jpg]   Exhibit 10.ii.w

SALE CONTRACT

This Sale Contract is made this 24th day of February, 2006 by and between the
Salt Business Unit of Cargill, Incorporated with principal offices at 12800
Whitewater Drive #21, Minnetonka, MN 55343 (“Buyer”) and Mosaic USA LLC with its
principal offices located at Atria Corporate Center, Suite E490, 3033 Campus
Drive, Plymouth, MN 55441 (“Seller”).

1. Seller agrees to sell to Buyer Untreated White Muriate of Potash (the
“Commodity”) at the terms and conditions set forth below and as further set
forth in Exhibit A, attached hereto and by this reference made a part hereof.

2. This Contract shall be governed by the laws of the State of Florida. Any
controversy or claim arising out of or relating to this Contract or the breach
thereof shall be settled by arbitration conducted in Tampa, Florida in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association now in effect. Any determination made by the arbitrator(s) shall be
final and binding. Judgment on any award may be entered in any court of
competent jurisdiction. The arbitrators shall have no authority to award
punitive or exemplary damages.

3. Seller’s weights, taken at shipping points, shall be conclusive. No
allowances shall be made for waste, leakage, loss or damage after loading and
delivery to carrier.

4. All claims on account of weight, quality, deviation from specifications, loss
or damage to the Commodity or otherwise are waived by Buyer unless made in
writing and delivered to Seller within fifteen (15) days after shipment of the
Commodity. All claims must state with particularity the claim made, the basis
thereof and include the support therefor. BUYER FURTHER AGREES THAT SELLER SHALL
NOT BE LIABLE FOR SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY OR
PUNITIVE DAMAGES OF ANY KIND, WHETHER GROWING OUT OF THE NON-DELIVERY, USE,
INABILITY TO USE, STORAGE, TRANSPORTATION OR HANDLING OF SAID COMMODITY, OR ANY
OTHER CAUSE AND WHETHER THE CLAIM IS BASED ON CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT.

5. Buyer represents that it is familiar with the characteristics, qualities and
potentialities of the Commodity. Seller shall not be liable for the results
obtained in using the Commodity sold hereunder, either along or in combination
with other substances, and shall not in any case be liable for injury to or
death of persons, damages to property or economic loss resulting from or
connected with the use, treatment, storage, transportation or handling of the
Commodity, whether alone or in combination with any other substances; and Buyer
fully agrees to indemnify Seller with respect to any and all of the foregoing
unless damages, injury or death are due to Seller’s negligence or willful
misconduct.

6. If Buyer (1) fails to furnish shipping instructions within the time
specified, (2) fails to order any shipment hereunder within the time specified,
(3) fails to supply adequate credit within the time specified, (4) refuses to
accept any shipment properly tendered hereunder, (5) fails to tender any payment
hereunder when due, or (6) fails to perform in any other respect according to
its obligations set out herein, Seller may, in its sole option, and in addition
to any other remedies which Seller may have at law or in equity, (i) extend the
time of shipment, if applicable; (ii) cancel this Contract, (iii) terminate this
Contract as to the portion thereof in default or as to any unshipped balance, or
both; or (iv) resell, after 10 days notice to Buyer, any of the Commodity which
has been shipped and which Buyer has wrongfully failed or refused to accept, and
receive from the Buyer the difference between the Contract price obtained on
resale if the latter be less than the former, as well as any and all indirect,
consequential, incidental and special damages.

7. Any payment term requiring Buyer to establish a bank guarantee or a letter of
credit shall be a precondition to Seller’s obligation to perform hereunder and
any failure to timely establish a bank guarantee or a letter of credit shall
constitute a default hereunder. The acceptance by Seller of bank drafts, checks
or other media of payment will be subject to immediate collection of the full
face value thereof. If, in Seller’s judgment, Buyer’s credit shall become
impaired at any time, Seller shall have the right to decline to make shipment
hereunder except against a letter of credit, cash advance or other terms
acceptable to Seller, in its sole discretion, until such time as Buyer’s credit
has been re-established to Seller’s satisfaction.

8. Any and all taxes, assessments, duties, inspection fees or other charges now
or hereafter imposed by any government, governmental agency or governmental
authority in respect to the sale, delivery, shipment, procurement, manufacture,
importation, exportation, possession, ownership or use of the Commodity shall be
paid by Buyer. Seller shall be under no obligation to contest

 

Page 1 of 3



--------------------------------------------------------------------------------

the validity of any tax, assessment, duty, inspection fee or other charge. Buyer
shall obtain, at its own cost and expense, any and allocations, franchises,
permits, fertilizer registrations, licenses and other grants required by any
governmental agency or governmental authority with respect to the Commodity.

9. All demurrage, detention charges, pump charges and special equipment charges
are for Buyer’s account.

10. If this Contract provides for deliveries over a period exceeding one month,
Seller shall not be obligated to deliver in any 30-day period more than
approximately equal monthly quantities, in relation to the total amount of this
Contract, and Seller may make shipments of the total amount in such equal
monthly quantities.

11. Risk of loss of the Commodity shall shift to Buyer upon delivery of the
Commodity upon unload of the Commodity at Buyer’s facility.

12. Buyer represents and warrants that it is solvent as of the date of this
Contract. Acceptance of any delivery under this Contract shall constitute a
representation of solvency on the delivery date.

13. Seller warrants only that it has good title to the Commodity covered hereby
and that the Commodity conforms to the specifications stated herein. SELLER
MAKES NO OTHER WARRANTY OF ANY KIND WHATEVER, EXPRESS, IMPLIED OR ARISING FROM
COURSE OF DEALING OR USAGE OF TRADE; AND ALL IMPLIED WARRANTIES, INCLUDING
WARRANTIES OF QUALITY, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
HEREBY DISCLAIMED BY SELLER, THERE ARE NO ORAL AGREEMENTS OR WARRANTIES
COLLATERAL TO OR AFFECTING THIS CONTRACT.

14. Neither party shall be liable to the other party in any respect for failure
or delay in the fulfillment or performance of this Contract, including but not
limited to the obligation to make or accept deliveries, if performance is
hindered or prevented, directly or indirectly, by war; riots; embargo; national
emergency; inadequate transportation facilities; plant breakdowns; inability to
secure fuel, power, material or labor, fire, flood, windstorm or other acts of
God; strikes, lockouts or other labor disturbances (whether among employees of
Seller, Buyer or others); orders or acts of any government, governmental agency
or governmental authority; or any other cause of like or different kind beyond
either party’s reasonable control.

15. Unless this sale is made basis Seller’s weight and/or analysis, in the event
of a dispute as to weight or analysis of any shipment, an independent
determination of weight and/or analysis by a mutually agreed surveyor or
laboratory shall be binding upon the parties. If the Commodity meets or exceeds
the specification, the cost of such determination shall be for Buyer’s account,
in all other cases, the cost shall be for Seller’s account.

 

16. The Commodity shall be loaded and discharged subject to the rules of the
respective mode of transport employed.

17. No terms or conditions in Buyer’s purchase order, acknowledgment form, or
other document issued by Buyer which conflict with the terms and conditions
hereof, or which increase or modify Seller’s obligations hereunder, shall be
binding on Seller unless specifically identified and accepted in writing by
Seller. None of the terms and conditions contained in this Contract may be added
to, modified, superseded or otherwise altered except with the written consent of
the other party. Buyer represents and warrants to Seller that Buyer is a
merchant with respect to the purchase of the Commodity.

18. Seller is an equal opportunity employer and is a United States government
contractor. Therefore, this Contract is subject to the rules and regulations
imposed upon contractors and subcontractors pursuant to 41 C.F.R. Chapters 60
and 61. Unless this Contract is exempt by regulations issued by the Secretary of
Labor, there is incorporated herein by reference the following: 41 C.F.R.
60-1.4; 41 C.F.R. 60-250.4 and 61-250.10 and 41 C.F.R. 60-741.4.

19. After thirty days written notice to Buyer, Seller expressly reserves the
right to cause the liquidation or cancellation of this Contract because of:
(a) the insolvency or financial condition of the Buyer; (b) the commencement of
a case or the appointment of or a taking of possession by trustee or custodian
under 11 U.S.C. Sections 101 et seq. or successor legislation in effect as of
the date hereof; (c) any and all other defaults of the terms and conditions
specified herein, either directly or by reference; or (d) the institution or
price of quantity controls by any governmental agency or governmental authority
which are lower than the price or less than the quality under this Contract.

20. Without limiting Seller’s pursuit of any and all other rights and remedies
available to it, it is expressly agreed that this Contract is subject to
Seller’s right to set off its obligations hereunder against any debts, claims or
obligations owed by Buyer under or in connection with this Contract, or any
other contracts between the parties, including but not limited to the right to
set off provided in 11 U.S.C. Section 362(b)(6).

 

Page 2 of 3



--------------------------------------------------------------------------------

21. Neither party shall have the right to assign this Agreement without the
prior written consent of the other party. If any part of this Contract is found
to be void or unenforceable, the provisions hereof shall be severable and those
provisions which are lawful shall remain in full force and effect.

 

Additional terms and conditions are set forth in Exhibit A.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the dates set forth after their signatures.

 

Cargill, Incorporated

Salt Business Unit

    

Mosaic USA LLC

By:                                      
                                                                            

    

By:                                      
                                                                       

Its:                                      
                                                                             

    

Its:                                      
                                                                        

Date:                                     
                                                                         

    

Date:                                     
                                                                     

 

Page 3 of 3